Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.282 Filed 09/30/19 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                     )
                                              )    Case No. 18-cv-13118
           Plaintiff,                         )
                                              )    Judge Mark A. Goldsmith
           v.                                 )
                                              )    Executive Magistrate Judge R.
AYANNA HATCHETT, an individual,               )    Steven Whalen
                                              )
ELBERT HATCHETT, an individual,               )
                                              )
HOMER W. MCCLARTY, as Chapter 7               )
Trustee in In re: Laurestine Hatchett,        )
Case No. 17-45163 (Bankr. E.D. Mich.),         )
                                              )
and                                           )
                                              )
STATE OF MICHIGAN                             )
                                              )
                                              )
           Defendants.                        )

 Stipulation for Entry of Order of Dismissal Superseding Order of Dismissal
           with Prejudice Dated September 10, 2019 (Dkt. No. 51)

      The parties, through their undersigned counsel, stipulate for entry of an order

of dismissal containing the terms set forth below:

      1.        This order supersedes the order of dismissal with prejudice dated

September 10, 2019 (Dkt. No. 51).

      2.        The Clerk is directed to distribute the following amounts from the

proceeds of $483,273.98 previously deposited into the Court’s registry in the

manner described below:
Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.283 Filed 09/30/19 Page 2 of 6




           a. The Clerk shall forthwith issue a check payable to “Homer W.

              McClarty, Chapter 7 Trustee for In re: Laurestine Hatchett, Case No.

              17-45163 (Bankr. E.D. Mich.)” in the amount of $175,000 and send

              the check to the following address:

                   Steinberg Shapiro & Clark
                   Attn: Tracy Clark
                   25925 Telegraph Road, Suite 203
                   Southfield, MI 48033

           b. The Clerk shall forthwith issue a check payable to “U.S. Department

              of Justice” for the remaining deposited funds ($308,273.98) plus any

              accrued interest on the deposited funds and send the check to the

              following address:

                   Department of Justice ATTN TAXFLU
                   P.O. Box 310 – Ben Franklin Station
                   Washington, DC 20044

      3.     The case is dismissed with prejudice, except without prejudice to the

United States’ right to have the matter be reinstated to enter a personal judgment

against Ayanna Hatchett in the case of default as described in ¶¶ 5 and 6 of the

parties’ settlement agreement and right to engage in additional discovery and to

bring additional claims as described in ¶ 8 of the parties’ settlement agreement.

      4.     The Court shall retain jurisdiction to adjudicate any dispute arising in

respect to the interpretation and performance of the parties’ settlement agreement,

for which purpose the case may be reopened.
Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.284 Filed 09/30/19 Page 3 of 6




      5.     Each party shall bear his/her/its own costs and expenses, including

any and all legal fees incurred in connection the case.


For Plaintiff United States of America     For Defendant Homer W. McClarty,
RICHARD E. ZUCKERMAN                       Chapter 7 Trustee
Principal Deputy Assistant Attorney        Steinberg Shapiro & Clark
General
Tax Division, U.S. Department of           /s/ with permission of Tracy M. Clark
Justice                                    Mark H. Shapiro (P43134)
                                           Tracy M. Clark (P60262)
/s/Pingping Zhang                          Attorneys for Homer W. McClarty
PINGPING ZHANG (NY)                        25925 Telegraph Road, Suite 203
Trial Attorney, Tax Division               Southfield, MI 48033
U.S. Department of Justice                 (248) 352-4700
P.O. Box 55                                shapiro@steinbergshapiro.com
Washington, D.C. 20044
Tel: 202-305-2165
Pingping.Zhang@usdoj.gov                   For Defendant Ayanna Hatchett
                                           Hertz Schram PC
                                           /s/ with permission of Matthew J. Turchyn
                                           Elizabeth C. Thomson (P53579)
                                           Matthew J. Turchyn (P76482)
                                           Attorneys for Defendant Ayanna Hatchett
                                           1760 S. Telegraph Road, Suite 300
                                           Bloomfield Hills, MI 48302
                                           (248) 335-5000
                                           lthomson@hertzschram.com
                                           mturchyn@hertzschram.com

                                           For Defendant Elbert Hatchett
                                           THE SEGARS LAW FIRM
                                           /s/ with permission of Darryl K. Segars
                                           DARRYL K. SEGARS (P54997)
                                           Attorneys for Defendant
                                           615 Griswold St., Suite 913
                                           Detroit, Michigan 48226
                                           Phone: (313) 859-5500
                                           Fax: (313) 859-5506
                                           email: segarslaw@hotmail.com
Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.285 Filed 09/30/19 Page 4 of 6




                                      For Defendant State of Michigan
                                      DANA NESSEL
                                      Attorney General of Michigan
                                      /s/ with permission of Moe Freedman
                                      Moe Freedman (P74224)
                                      Assistant Attorney General
                                      Attorneys for Michigan Dept. of Treas.
                                      3030 W. Grand Blvd. Ste 10-200
                                      Detroit, MI 48202
                                      313-456-0140
                                      313-456-0291-Fax
Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.286 Filed 09/30/19 Page 5 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                     )
                                              )   Case No. 18-cv-13118
           Plaintiff,                         )
                                              )   Judge Mark A. Goldsmith
           v.                                 )
                                              )   Executive Magistrate Judge R.
AYANNA HATCHETT, an individual,               )   Steven Whalen
ELBERT HATCHETT, an individual,               )
HOMER W. MCCLARTY, as Chapter 7               )
Trustee in In re: Laurestine Hatchett,        )
Case No. 17-45163 (Bankr. E.D. Mich.),        )
and                                           )
STATE OF MICHIGAN                             )
                                              )
           Defendants.                        )

  Order of Dismissal Superseding Order of Dismissal with Prejudice Dated
                     September 10, 2019 (Dkt. No. 51)

      Upon the parties’ stipulation, it is hereby ORDERED that:

      1.        This order supersedes the order of dismissal with prejudice dated

September 10, 2019 (Dkt. No. 51).

      2.        The Clerk is directed to distribute the following amounts from the

proceeds of $483,273.98 previously deposited into the Court’s registry in the

following manner:

      a. The Clerk shall forthwith issue a check in the amount of $175,000 and

           payable to “Homer W. McClarty, Chapter 7 Trustee for In re: Laurestine

           Hatchett, Case No. 17-45163 (Bankr. E.D. Mich.)” and send the check to

           the following address:
Case 2:18-cv-13118-MAG-RSW ECF No. 52, PageID.287 Filed 09/30/19 Page 6 of 6




                    Steinberg Shapiro & Clark
                    Attn: Tracy Clark
                    25925 Telegraph Road, Suite 203
                    Southfield, MI 48033

      b. The Clerk shall forthwith issue a check payable to “U.S. Department of

           Justice” for the remaining deposited funds ($308,273.98) plus any

           accrued interest on the deposited funds and send the check to the

           following address:

                    Department of Justice ATTN TAXFLU
                    P.O. Box 310 – Ben Franklin Station
                    Washington, DC 20044

      3.      The case is dismissed with prejudice, except without prejudice to the

United States’ right to have the matter be reinstated to enter a personal judgment

against Ayanna Hatchett in the case of default as described in ¶¶ 5 and 6 of the

parties’ settlement agreement and right to engage in additional discovery and to

bring additional claims as described in ¶ 8 of the parties’ settlement agreement.

      4.      The Court shall retain jurisdiction to adjudicate any dispute arising in

respect to the interpretation and performance of the parties’ settlement agreement,

for which purpose the case may be reopened.

      5.      Each party shall bear his/her/its own costs and expenses, including

any and all legal fees incurred in connection the case.

      So Ordered.

Dated: September 30, 2019                      s/Mark A. Goldsmith
      Detroit, Michigan                        MARK A. GOLDSMITH
                                               United States District Judge
